DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 04/05/2021. In virtue of this communication, claims 1 – 19 are currently pending in the instant application.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1 - 18 of U.S. Patent No. 10,972,866 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in the instant application were found in Patent No. 10,972,866 B1 and omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hulth (Pub # US 2017/0024756 A1) in view of Chao et al. (hereinafter “Chao”) (Pub # US 2015/0262197 A1) and Hershey et al. (hereinafter “Hershey”) (Pub # US 10,387,896 B1).
Regarding claims 1 and 5, Hulth discloses a system (i.e., positioning Electronic Shelf Label, ESL, system in Fig. 1, Fig. 2, Fig. 3) comprising: 
a data store configured to store computer-executable instructions (see [0044], [0045], [0064], [0088]); and 
a processor (i.e., ESL control unit in Fig. 3) in communication with the data store, wherein the computer-executable instructions, when executed by the processor, configure the processor to perform operations (see Fig. 2, Fig. 3, [0014], [0044], [0056], [0064], [0088]) comprising: 
obtaining mobile device location data from at least three mobile device locators (see beacons, TRX in Fig. 2 , [0009], [0062] - [0066] for position the user terminals in relation to the map); 
obtaining a floor plan associated with a concession store (see Fig. 3, [0030],[0056], [0063], [0069] for a map including target area, i.e., certain sub-areas of the sales area), the floor plan including: 
a first item display area associated with a first foot traffic area (i.e., snacks section); and a second item display area associated with a second foot traffic area (i.e., soda section) (see Fig. 3, [0020], [0030], [0072]); 
generating, from the mobile device location data and the floor plan, current foot traffic data including a current location of the mobile device relative to the floor plan (see Fig. 3, [0016], [019], [0030], [0031], [0041], [0081] for the position of the user terminal position in relation to a map over the sales area); 
determining that the current location of the mobile device overlaps at least one of the first foot traffic area or the second foot traffic area (see [0010], [0020], [0030], [0041], [0069] for the user terminal position is within a predefined range from the said target position); 
obtaining historical foot traffic data, the historical foot traffic data including at least one previous location of the mobile device relative to the floor plan (see [0012], [0013], [0069], [0081], [0082] for previously detected user positions in the map are stored and processed to enabling monitoring e.g. for user movement patterns);
determining, based at least in part on the current location of the mobile device and at least one previous location of the mobile device, an attribution of the current foot traffic data to at least one of the first item display area or the second item display area (see [0030], [0071], [0087] for positioning function is configured to monitor the user terminal position, and provide or assist in providing directions to facilitate for the user of the user terminal (i.e., a recommended route is computed, and conveyed to the customer) to find his or her way through the sales area to the sought-after shopping item); and
generating, based at least in part on the attribution of the current foot traffic data, an updated plan (see [0029] - [0033], [0083] for adding target locations based on the route taken, and the promotional list data indicate associations between certain sub-areas of the sales area, e.g. the snacks section is associated with the soda section, such that if the customer passes the snacks section, a target position associated with the soda section may be added to the set of current target position data, thus updating).
Hulth teaches an updated plan for added sections to the set of current target position data, and re-stocking, furnishing or servicing of promotional areas or other functions distributed over a sales area. Thus, Hulth also teaches update for the store. In case this limitation in question, using Chao reference as follow.
In an analogous art, Chao discloses update floor plan for the store (see Chao, [0021], [0044], [0048] – [0051], [0053], [0062] – [0065] for the server update the mapped location by reorganized such that product locations have changed based on the mobile device trajectory and purchase receipts for multiple mobile devices in a location).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Hulth, and have update floor plan for the store by reorganization, as taught by Chao, thereby provides effectiveness of the product display at the store, as discussed by Chao (see Chao, [0044], [0053]). 
Hulth teaches that the positioning is performed using triangulating beacons, user terminal position is within a predefined range from a certain target position associated with the signaling device; however, Hulth in view of Chao do not specifically disclose that the mobile device location data including a unique identifier for a mobile device and a relative distance between the mobile device and individual mobile device locators of the at least three mobile device locators.
In an analogous art, Hershey discloses that the mobile device location data including a unique identifier for a mobile device and a relative distance between the mobile device and individual mobile device locators of the at least three mobile device locators (see Hershey, col 11 lines 58 – 67, col. 12 lines 1 – 6 for there are distance measurements from at least three different access points, then a single location can be estimated by employing a trilateration-based approach, and the estimated current location is fed into a tracker with the unique ID, the MAC address).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Hulth/Chao, and have the mobile device location data including a unique identifier for a mobile device and a relative distance between the mobile device and individual mobile device locators of the at least three mobile device locators, as taught by Hershey, thereby provides shopper profile data with the specific MAC address when the shopper at the store such that analyzing product strength or brand strength by determining shopper decision behavior during a shopping trip to make recommendations to manufacturers or retailers about how to strengthen the brand or category, as discussed by Hershey (see Hershey, col. 2 lines 6 - 44). 
Regarding claims 2 and 3, Hulth in view of Chao and Hershey disclose wherein the first foot traffic area at least partially overlaps the second foot traffic area, wherein the first item display area is associated with a first item and the second item display area is associated with a second item (see Hulth, [0030], [0072], e.g. the snacks section may be associated with the soda section).
Regarding claim 4, Hulth in view of Chao and Hershey disclose wherein the updated floor plan includes one or more of an updated first item display area, updated second item display area, or updated item (see Chao, [0021], [0044], [0048] – [0051], [0062] – [0065] with the same rational as in reject claim 1).
Regarding claim 6, Hulth in view of Chao and Hershey disclose obtaining historical traffic data including at least one previous location of the mobile device relative to the first item display area and the second item display area, wherein determining the attribution of the current traffic data is based at least in part on the historical traffic data (see Hulth, [0069] - [0074], [0087] for provide or assist in providing directions to facilitate for the user of the user terminal to find his or her way through the sales area to the sought-after shopping item, or see Chao, [0044] - [0050]).
Regarding claim 7, Hulth in view of Chao and Hershey disclose determining, based at least in part on the current location of the mobile device and a previous location of the mobile device, a direction of travel of the mobile device relative to the first item display area and the second item display area (see Hulth, [0030] – [0033], [0071], [0074], [0087] for calculate the recommended route direction and provide it to the user terminal, e.g., if the customer passes the snacks section, a target position associated with the soda section is added to the set of current target position data).
Regarding claim 8, Hulth in view of Chao and Hershey disclose wherein the historical traffic data includes one or more previous locations of each of a plurality of mobile devices (see Hulth, Fig. 2, [0012], [0013], [0069], and see Chao, [0021] – [0023],   [0044] – [0047] for receives mapped location trajectory data for each of a plurality of mobile devices, and e.g., historically purchased soft drinks most times they visit a store, thus it is obviously allow trajectory tracking on their current visit in order to provide updated context information regarding the location of items, or request data to track the effectiveness of the product display at the store, as suggested by Chao (see Chao, [0044]).
Regarding claim 9, Hulth in view of Chao and Hershey disclose wherein generating the updated area plan is based at least in part on attributions of the historical traffic data (see Chao, [0021], [0044], [0048] – [0051], [0062] – [0065] with the same rational as in reject claims 1 and 5).
Regarding claim 10, Hulth in view of Chao and Hershey disclose filtering the historical traffic data to exclude one or more mobile devices associated with employees (see Chao, Fig. 4, [0045] – [0054] for the Contextual Map Augmentation (CMA) receives an entire trajectory record from a mobile device's visit at the mapped location along with the purchase transaction data, thus obviously only collect data from customers not the staffs in the store). The motivation would provide collect statistics of the products location in order to update floor plan for the store, as suggested by Chao (see Chao, [0044], [0053]). 
Regarding claim 11, Hulth in view of Chao and Hershey disclose wherein the area plan includes a first traffic area associated with the first item (i.e., snacks section) display area and a second traffic area associated with the second item (i.e., soda section) display area (see Hulth, [0030], [0072]).
Regarding claim 12, Hulth in view of Chao and Hershey disclose wherein the area plan is associated with a concession store within a retail store (see Hulth, Fig. 3, [0030], [0072]).
Regarding claims 13 and 14, Hulth in view of Chao and Hershey disclose wherein the updated area plan includes a recommendation to remove one or more items from the concession store / wherein the updated area plan includes a recommendation to migrate one or more items from the concession store to the retail store (see Chao, [0052] – [0053], [0058] – [0065] for reorganizing items in the store based on the statistic of calculates sales and profit ratios, and see Hershey, abstract, col. 2 lines 6 - 44 for aggregating decision data across many shoppers over time can then be used to generate analytics regarding the strength of a product or brand, which can then be used to make recommendations to manufacturers or retailers). The motivation would provide collect statistics of the products location in order to update floor plan for the store, as suggested by Chao (see Chao, [0044], [0053]). 
6.	Claims 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hulth (Pub # US 2017/0024756 A1) in view of Chao et al. (hereinafter “Chao”) (Pub # US 2015/0262197 A1).
Regarding claim 15, Hulth discloses a non-transitory computer-readable medium storing computer-executable instructions that, when executed by a processor (i.e., ESL control unit in Fig. 3), configure the processor to perform operations (see Fig. 2, Fig. 3, [0014], [0044], [0056], [0064], [0088]) comprising: 
-27-generating, based at least in part on mobile device location data obtained from a plurality of mobile device locators (see beacons, TRX in Fig. 2 , [0009], [0062] - [0066] for position the user terminal in relation to the map), current traffic data including a current location of a mobile device (see Fig. 3, [0016], [019], [0031], [0041], [0081] for the position of the user terminal position in relation to a map over the sales area) relative to an area plan (see Fig. 3, [0030], [0069] for a map including target area, i.e., certain sub-areas of the sales area); 
determining, based at least in part on the current location of the mobile device relative to the area plan, an attribution of current traffic data (see [0071], [0087] for positioning function is configured to monitor the user terminal position, and provide or assist in providing directions to facilitate for the user of the user terminal (i.e., a recommended route is computed, and conveyed to the customer) to find his or her way through the sales area to the sought-after shopping item) to at least one of a first item display area (i.e., snacks section) or a second item display area (i.e., soda section) (see Fig. 3, [0020], [0030], [0072]); and 
generating, based at least in part on the attribution of the current traffic data, an updated plan (see [0029] - [0033], [0083] for adding target locations based on the route taken, and the promotional list data indicate associations between certain sub-areas of the sales area, e.g. the snacks section is associated with the soda section, such that if the customer passes the snacks section, a target position associated with the soda section may be added to the set of current target position data, thus updating).
Hulth teaches an updated plan for added sections to the set of current target position data, and re-stocking, furnishing or servicing of promotional areas or other functions distributed over a sales area. Thus, Hulth also teaches update for the store. In case this limitation in question, using Chao reference as follow.
In an analogous art, Chao discloses update floor plan for the store (see Chao, [0021], [0044], [0048] – [0051], [0053], [0062] – [0065] for the server update the mapped location by reorganized such that product locations have changed based on the mobile device trajectory and purchase receipts for multiple mobile devices in a location).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Hulth, and have update floor plan for the store by reorganization, as taught by Chao, thereby provides effectiveness of the product display at the store, as discussed by Chao (see Chao, [0044], [0053]). 
Regarding claim 16, Hulth in view of Chao disclose wherein the area plan includes a traffic area associated with a point of sale terminal (see Chao, Fig. 5, [0049] for a PoS such that provides to the server with purchase transaction data associated with a user). The motivation would provide collect statistics of the products location in order to update floor plan for the store, as suggested by Chao (see Chao, [0044], [0053]).
Regarding claim 17, Hulth in view of Chao disclose obtaining transaction data associated with the point of sale terminal, the transaction data including a timestamp associated with a first transaction; and in response to a determination that the mobile device was in the traffic area associated with the point of sale terminal when the first transaction occurred, associating the first transaction with the mobile device (see Chao, [0050] for time stamp, see Fig. 4, Fig. 5, [0049] – [0054] for the PoS cash register provide notification to the server that a user has purchased one or more products, and the server can associate mobile device purchases with the trajectory data received from the same mobile device). The motivation would provide the server processes incoming trajectories and purchase transaction data from multiple mobile devices in order to update a map, as suggested by Chao (see Chao, [0054]).
Regarding claim 18, Hulth in view of Chao disclose wherein generating the updated area plan is based at least in part on the first transaction (see Chao, Fig. 5, [0049] – [0051]).  The motivation would provide the server processes incoming trajectories and purchase transaction data from multiple mobile devices in order to update a map, as suggested by Chao (see Chao, [0054]).
Regarding claim 19, Hulth in view of Chao disclose wherein the first transaction is associated with a first item (i.e., snack), and wherein the attribution of current traffic data is associated with a second item (i.e., soda) (see Hulth, Fig. 3, [0020], [0030], [0071], [0072], and see Chao, Fig. 4, Fig. 5, [0045], [0049] – [0051] for transaction at PoS). The motivation would provide collect statistics of the products location in order to update floor plan for the store, as suggested by Chao (see Chao, [0044], [0053]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is 2015/0235237 (Shaw et al.) which discloses  pedestrian traffic within a predetermined area is monitored via a video sensor to determine a video entrance, the video entrance may correspond to entrances of the predetermined area by a first set of individuals; an overall entrance count corresponding to the number of customers entering the predetermined area is determined; and retail analytics excluding employees may subsequently be calculated using the overall entrance count.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645